Exhibit 10.1

 

FIFTH AMENDMENT TO

 

AMENDED AND RESTATED $650,000,000 WAREHOUSING CREDIT

 

AND SECURITY AGREEMENT

 

among

 

WALKER & DUNLOP, LLC

 

as Borrower,

 

WALKER & DUNLOP, INC.

 

as Parent,

 

and

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

PNC CAPITAL MARKETS LLC,

 

as Lead Arranger and Sole Bookrunner

 

Dated:  October 26, 2015

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Fifth Amendment”) is made effective as of the 26th day of
October, 2015, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”), that certain Second
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2014 (the “Second Amendment”), that certain Third
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of August 26, 2014 (the “Third Amendment”) and that certain Fourth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2015 (the “Fourth Amendment”, and the Original Credit
Facility Agreement, as amended by the First Amendment, Second Amendment, Third
Amendment and Fourth Amendment, is herein referred to as the “Credit Facility
Agreement”), whereby upon the satisfaction of certain terms and conditions set
forth therein, the Lenders agreed to make Warehousing Advances from time to
time, up to the Warehousing Credit Limit (each such term as defined in the
Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and the Administrative Agent and the Lenders
have agreed, pursuant to the terms hereof, to modify certain terms of the Credit
Facility Agreement as set forth in this Fifth Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Fifth Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.        Recitals.  The Recitals are hereby incorporated into this
Fifth Amendment as a substantive part hereof.

 

Section 2.        Definitions.  Terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Facility Agreement.

 

--------------------------------------------------------------------------------


 

Section 3.        Amendments to Credit Facility Agreement.  The Credit Facility
Agreement is hereby amended as follows:

 

(a)        Section 7.16 of the Credit Facility Agreement is hereby deleted in
its entirety and replaced with the following:

 

“7.16               Sale of Mortgage Loan to Investor.

 

Provide status reports of its efforts to sell each Mortgage Loan to the
applicable Investor on the earlier of: (a) within five (5) days after Borrower
becomes aware of any fact or circumstance that causes Borrower to believe that
the Investor may not purchase the Mortgage Loan within sixty (60) days after the
date of the related Warehousing Advance, in which case such status report shall
include Borrower’s plan for repaying the Administrative Agent the amount of the
Mortgage Loan, or (b) fifty-five (55) days after the date of the applicable
Warehousing Advance.  In addition, if the Investor has not purchased, and
Borrower has not repaid, the Mortgage Loan within fifty-five (55) days after the
date of the related Warehousing Advance, Borrower shall immediately cause the
Administrative Agent to be named as an additional insured under the property
insurance policy covering the property which is collateral for the Mortgage
Loan  Notwithstanding the foregoing, for any Freddie Mac Program Plus Mortgage
Loan that has a Closing Date between August 28, 2015 and December 15, 2015,
(i) the Borrower must provide status reports of its efforts to sell the Mortgage
Loan to Freddie Mac on the earlier of: (a) within five (5) days after the
Borrower becomes aware of any fact or circumstance that causes the Borrower to
believe that Freddie Mac may not purchase the Mortgage Loan by February 15,
2016, in which case such status report shall include Borrower’s plan for
repaying the Administrative Agent the amount of the Mortgage Loan, or
(b) February 10, 2016 and (ii) if Freddie Mac has not purchased, and the
Borrower has not repaid, the Mortgage Loan by February 15, 2016, the Borrower
shall immediately cause the Administrative Agent to be named as an additional
insured under the property insurance policy covering the property which is
collateral for the Mortgage Loan.”

 

(b)        The following defined terms set forth in Section 13.1 of the Credit
Facility Agreement are hereby deleted in their entirety and replaced with the
following:

 

‘“Applicable Base Rate” means for any day, a fluctuating per annum rate of
interest equal to the sum of (a) the higher of (i) the Prime Rate and (ii) the
Federal Funds Open Rate plus forty basis points (0.40%), and (b) one and
one-half percent (1.5%).  The calculation and determination of the Applicable
Base Rate shall be made daily by the Administrative Agent and such determination
shall, absent manifest error, be final, conclusive and binding upon Borrower and
the Administrative Agent.  Changes in the Applicable Base Rate shall become
effective on the same day as the Administrative Agent changes its Prime Rate or
a change occurs in the Federal Funds Open Rate, depending upon which rate is
applicable on that day to the determination of the Base Rate.’

 

‘“Applicable Daily Floating LIBO Rate” means, for any day, a rate per annum
equal to the Daily LIBO Rate for such day, plus one and 40/100th percent
(1.40%).’

 

2

--------------------------------------------------------------------------------


 

‘“Warehousing Advance Due Date” means with respect to a Warehousing Advance, the
date that is sixty (60) days after the date of such Warehousing Advance;
provided, however, that it means February 15, 2016 with respect to a Warehousing
Advance made in connection with a Freddie Mac Program Plus Mortgage Loan that
has a Closing Date between August 28, 2015 and December 15, 2015.’

 

Section 4.        Ratification, No Novation, Effect of Modifications.  Except as
may be amended or modified hereby, the terms of the Credit Facility Agreement
are hereby ratified, affirmed and confirmed and shall otherwise remain in full
force and effect.  Nothing in this Fifth Amendment shall be construed to
extinguish, release, or discharge or constitute, create or effect a novation of,
or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

 

Section 5.        Amendments.  This Fifth Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.        Waiver.  The Lenders shall not be deemed to have waived the
exercise of any right which they hold under the Credit Facility Agreement unless
such waiver is made expressly and in writing (and no delay or omission by any
Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Fifth Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

Section 7.        Governing Law.  This Fifth Amendment shall be given effect and
construed by application of the law of the Commonwealth of Pennsylvania.

 

Section 8.        Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 9.        Severability.  No determination by any court, governmental
body or otherwise that any provision of this Fifth Amendment or any amendment
hereof is invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other such provision or (ii) such provision in any
circumstance not controlled by such determination.  Each such provision shall be
valid and enforceable to the fullest extent allowed by, and shall be construed
wherever possible as being consistent with, applicable law.

 

Section 10.      Binding Effect.  This Fifth Amendment shall be binding upon and
inure to the benefit of the Administrative Agent, the Borrower, the Parent, the
Lenders, and their respective permitted successors and assigns.

 

3

--------------------------------------------------------------------------------


 

Section 11.      Counterparts.  This Fifth Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Fifth Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

 Stephen P. Theobald

 

Title:

Executive Vice President, Chief

 

 

Financial Officer & Treasurer

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

 Stephen P. Theobald

 

Title:

Executive Vice President, Chief

 

 

Financial Officer & Treasurer

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Donald Thomas

 

Name: Donald Thomas

 

Title: AVP

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ John Nelson

 

Name: John Nelson

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

Signature Page  -  Fifth Amendment to Amended and Restated Warehousing Credit
and Security Agreement

 

--------------------------------------------------------------------------------